DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wangler (US 5,793,491) in view of Lee  US 20020175294 A1.
Claim 1 and claims 9 and 17 mutatis mutandis: Wangler teaches a computer system [fig. 3, PC in addition to processing components] comprising: 
a processor [fig. 3 range processor 502 transmits and receives data to and from PC via serial interface, which causes a trigger signal from range processor 502 to execute laser diode function and consequently, the generation of the remaining signals illustrated in fig. 3]; and 
a memory communicatively coupled to the processor [a memory is an inherent feature of a processor], the memory having instructions stored thereon, which when executed by the processor, cause the computer system to: 

generate a second signal configured to cause an actuator to move a beam scanning device to redirect the illumination light from the plurality of illumination sources to the 3-D environment, wherein the beam scanning device is disposed in an optical path between the plurality of illumination sources and a photo detector [fig. 3 via polygon 302 receives light from light sources and transmits light to photo detectors, thereby being located in an optical path between the light sources and the photodetectors wherein the optical path is defined by the path that emitted light travels until it is received at a detector.]; 
receive, from the photo detector, a third signal indicative of a detected amount of return light reflected from the 3-D environment illuminated by the illumination light [fig. 3 via optical receivers 400], wherein the return light enters a receiving end of the photo detector from a beam shaping element interposed between the photo detector and the beam scanning device so that the receiving end of the photo detector, the beam shaping element, and the beam scanning device are located along a common substantially straight path [fig. 3 illustrates receiver objective(s) as a beam shaping element (due to focusing a light beam) and being located between the beam scanning device (polygon 302) and the receiving end of each photo detector, wherein a person of ordinary skill in the art would find obvious the components to be located along a common substantially straight path due to the detector and receiver objective being located in an optical path straight line and the beam scanning device being slightly offset therefrom]; and
generate an output based on the third signal [fig. 3 via range processor 502 and/or data processor 504 outputting data to PC].
But does not teach 
wherein the return light enters a receiving end of the photo detector from a beam shaping element interposed between the photo detector and the beam scanning device so that the receiving end of the photo detector, the beam shaping element, and the beam scanning device physical path; and generate an output based on the third signal
Lee teaches

wherein the return light(64) enters a receiving end of the photo detector(52) from a beam shaping element(the lenses between 52 and scanner 62) interposed between the photo detector (52)and the beam scanning(62) device so that the receiving end of the photo detector, the beam shaping element, and the beam scanning device are located along a common substantially physical path; and generate an output based on the third signal(fig. 4)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Wangler with teaching by Lee as it is simple rearrangement of the parts in order to achieve the same predictable result. It is important to note that arrangements of Wangler or Lee are analogous and obvious from point of view of the light propagation the only difference is that Wangler decided to turn the optical path of the light to accommodate the arrangement of its equipment within the box, but Lee teaches that the arrangement can be completely different and by using Lees arrangement one can obtain more compact LIDAR device.



Claims 2, 10: Wangler teaches generate a fourth signal configured to cause the actuator to move the beam scanning device to redirect the return light to a plurality of photo detectors, the plurality of photo detectors configured to detect the amount of return light in response to the third signal [col 7, line 5-38 wherein the fourth signal is the result of receiving signals from reflective objects and successive scans].
	Claims 3, 11: Wangler teaches the optical element is a mirror and wherein causing the actuator to move the mirror includes causing the actuator to rotate the mirror about a rotation axis [fig. 3 polygon scanner 302 comprised of mirrored facets off of which transmission and reception beams reflect]. [fig. 3 polygon scanner 302 comprised of mirrored facets off of which transmission and reception beams reflect].
Claims 4, 12: Wangler teaches the emitted illumination light passes through the beam shaping element prior to being redirected by the beam scanning device so that a direction of the redirected illumination light is perpendicular with respect to a direction of the emitted illumination light passing through the beam shaping element [beam shaping element being collimating lens 205 and beam scanning device being polygon 300, light reflected by the polygon is transmitted through the window of 
Claims 5, 13: Wangler teaches output is indicative of a distance between the plurality of illumination sources and an object in the 3-D environment [abstract; col 6, line 36-39].
	Claims 6, 14: Wangler teaches measure a difference between a first time when the first signal was generated and a second time when the third signal was received [abstract; col 6, line 36-39]; and determine a distance between the plurality of illumination sources and an object in the 3-D environment based on the measured difference [abstract; col 6, line 36-39], wherein the output is indicative of the distance [col 6, line 36-39].

Allowable Subject Matter

Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Due to its dependence on claim 7, claim 8 would also be allowable and due to its dependence on claim 15, claim 16 would also be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, that which is cited above as well as Sigmund (2016/0154105) and Lipson (US 2015/0219764), neither alone nor in combination, sufficiently teach the limitations of claim 7 in conjunction with the remaining limitations of claim 1. Namely, the prior art fails to teach that before receiving the third signal, a fourth signal indicative of an amount of light due to internal cross talk is received, and therefrom a difference in timing is determined and thus a distance between the illumination sources and an object to be measured.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645